         Case 1:18-cv-01551-ESH Document 173 Filed 09/03/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
 LUCAS CALIXTO, et al.,                           )
                                                  )
                           Plaintiffs,            )
                                                  )
 v.                                               )       Case No. 1:18-cv-01551-ESH
                                                  )
                                                  )
 UNITED STATES DEPARTMENT OF
                                                  )
 THE ARMY, et al.,
                                                  )
                                                  )
                           Defendants.
                                                  )


                   UNOPPOSED MOTION FOR EXTENSION OF TIME

       Plaintiffs, by and through undersigned counsel and pursuant to Federal Rule of Civil

Procedure 6(b)(1)(A), respectfully request that their time for submitting an amended complaint,

accompanied by motion pursuant to Federal Rule of Civil Procedure 15(a)(2), if necessary, be

extended to September 22, 2020. The filing currently is due by September 8, 2020. Dkt. 170.

       On September 3, 2020, Defendants informed Plaintiffs that “[t]he Defendants do not

oppose the Plaintiffs’ request for a two-week extension to file the amended complaint.”

       Plaintiffs submit that good cause exists for this extension for the following reasons:

(i) Defendants entered a Notice of Substitution of Counsel (Dkt. 172) on September 1, 2020, and

counsel for Plaintiffs were first able to confer with new counsel for Defendants regarding whether

a motion for leave to file an amended complaint would be necessary on September 3, 2020; (ii) as

of this filing, Defendants are considering whether they will consent to the filing of an amended

complaint, so it is unclear at this point whether Plaintiffs will need to file a motion for leave with

the amended complaint; and (iii) as of this filing, Defendants are considering whether to participate

in additional conferences between the parties during the two-week extension period in an attempt



                                                  1
         Case 1:18-cv-01551-ESH Document 173 Filed 09/03/20 Page 2 of 2




to narrow the issues for amendment, making it unclear to Plaintiffs whether all of the current

allegations and potential plaintiffs need to be included in the amendment.

       Further, because of the uncertainty that remains at this point, a number of potential

plaintiffs (approximately fifteen to twenty-five individuals) need additional time following receipt

of Defendants’ position(s) to consider if it is in their individual best interests to join the lawsuit

against Army at this time. Several of these potential plaintiffs have immigration counsel who they

wish to consult with after learning of Defendants’ position(s) with respect to amendment consent

and whether the parties are able to narrow any of the issues.

       Plaintiffs respectfully request that the Court grant this Unopposed Motion.



Dated: September 3, 2020                              /s/ Jennifer M. Wollenberg
                                               Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                               Douglas W. Baruch (D.C. Bar No. 414354)
                                               Kayla S. Kaplan (D.C. Bar No. 996635)
                                               Neaha P. Raol (D.C. Bar No. 1005816)
                                               Morgan, Lewis & Bockius, LLP
                                               1111 Pennsylvania Ave., NW
                                               Washington, D.C. 20004-2541
                                               T: 202.739.3000
                                               jennifer.wollenberg@morganlewis.com
                                               douglas.baruch@morganlewis.com

                                               Counsel for Plaintiffs




                                                  2
       Case 1:18-cv-01551-ESH Document 173-1 Filed 09/03/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              )
 LUCAS CALIXTO, et al.,                       )
                                              )
                          Plaintiffs,         )
                                              )
 v.                                           )      Case No. 1:18-cv-01551-ESH
                                              )
                                              )
 UNITED STATES DEPARTMENT OF
                                              )
 THE ARMY, et al.,
                                              )
                                              )
                          Defendants.
                                              )


                                    [PROPOSED] ORDER

       Having considered Plaintiffs’ Unopposed Motion for Extension of Time filed on

September 3, 2020, it is hereby

       ORDERED that Plaintiffs shall file an amended complaint, either with Defendants’

consent or accompanied by a motion pursuant to Federal Rule of Civil Procedure 15(a)(2), on or

before September 22, 2020.



Dated: ______________
                                           U.S.D.J. Ellen Segal Huvelle




                                              1
